

	

		II

		Calendar No. 19

		109th CONGRESS

		1st Session

		S. 74

		[Report No. 109–8]

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Ms. Cantwell (for

			 herself and Mrs. Murray) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		

			February 23, 2005

			Reported under authority of the order of the Senate of

			 February 17, 2005, by Mr. Domenici, without

			 amendment

		

		A BILL

		To designate a portion of the White Salmon River as a

		  component of the National Wild and Scenic Rivers System.

	

	

		1.Short titleThis Act may be cited as the

			 Upper White Salmon Wild and Scenic

			 Rivers Act.

		2.Upper white

			 salmon wild and scenic riverSection 3(a) of the Wild and Scenic Rivers

			 Act (16 U.S.C.

			 1274(a)) is amended by adding at the end the following:

			

				(___)White

				Salmon River, Washington.—The 20 miles of river segments of

				the main stem of the White Salmon River and Cascade Creek, Washington, to be

				administered by the Secretary of Agriculture in the following

				classifications:

					(A)The approximately

				1.6-mile segment of the main stem of the White Salmon River from the headwaters

				on Mount Adams in section 17, township 8 north, range 10 east, downstream to

				the Mount Adams wilderness boundary as a wild river.

					(B)The approximately

				5.1-mile segment of Cascade Creek from its headwaters on Mount Adams in section

				10, township 8 north, range 10 east, downstream to the Mount Adams Wilderness

				boundary as a wild river.

					(C)The approximately

				1.5-mile segment of Cascade Creek from the Mount Adams Wilderness boundary

				downstream to its confluence with the White Salmon River as a scenic

				river.

					(D)The approximately

				11.8-mile segment of the main stem of the White Salmon River from the Mount

				Adams Wilderness boundary downstream to the Gifford Pinchot National Forest

				boundary as a scenic river.

					.

		3.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out this

			 Act.

		

	

		February 23, 2005

		Reported without amendment

	

